Title: Bill to Enable Tenants in Fee Tail to Convey Their Lands in Fee Simple, [14 October 1776]
From: Virginia House of Delegates
To: 


                    
                        [14 October 1776]
                    
                    Whereas the perpetuation of property in certain families by means of gifts made to them in fee-tail is contrary to good policy, tends to deceive fair traders who give a credit on the visible possession of such estates, discourages the holder thereof from taking care of and improving the same, and sometimes does injury to the morals of youth by rendering them independent of, and disobedient to, their parents; and whereas the former method of docking such estates tail by special act of assembly formed for every particular case employed very much of the time of the legislature, was burthensome to the public, and also to the individuals who made application for such acts:
                    Be it therefore enacted by the General Assembly of the Commonwealth of Virginia and it is hereby enacted by authority of the same that any person who now hath, or hereafter may have any estate in feetail general or special in any lands or slaves in possession, or in the use or trust of any lands or slaves in possession, or who now is or hereafter may be entitled to any such estate tail in reversion or remainder after the determination of any estate for life or lives or of any lesser estate, whether such estate tail hath been or shall be created by deed, will, act of assembly, or by any other ways or means, shall have full power to pass, convey, or assure in fee-simple or for any lesser estate the said lands or slaves or use in lands or slaves or such reversion or remainder therein, or any part or parcel thereof, to any person or persons whatsoever by deed or deeds of feoffment, gift, grant, exchange, partition, lease, release, bargain and sale, covenant to stand seised to uses, deed to lead uses, or by his last will and testament, or by any other mode or form of conveiance or assurance by which such lands or slaves, or use in lands or slaves, or such reversion or remainder therein might have been passed conveied or assured had the same been held in fee-simple by the person so passing, conveying or assuring the same: and such deed, will, or other conveiance shall be good and effectual to bar the issue in tail and those in remainder and reverter as to such estate or estates so passed, conveied, or assured by such deed will or other conveiance.
                    Provided nevertheless that such deed, will, or other conveiance shall be executed, acknoleged, or proved, and recorded in like  manner as, and in all cases where, the same should have been done, had the person or persons so conveying or assuring held the said lands or slaves, or use in lands or slaves or such reversion or remainder therein in feesimple.
                